Case 3:19-cv-00324-SMY-GCS Document 145 Filed 07/16/20 Page 1 of 2 Page ID #875




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


   KRISTEN POSHARD,                                 )
                                                    )
                          Plaintiff,                )
                                                    )
   vs.                                              )   Case No. 19-cv-324-SMY
                                                    )
   MADISON COUNTY, ILLINOIS,                        )
   PHILIP CHAPMAN,                                  )
   KURTIS PRENZLER, and                             )
   DOUGLAS HULME, Individually,                     )
                                                    )
                          Defendants.               )


                              MEMORANDUM AND ORDER
  YANDLE, District Judge:

         Plaintiff Kristen Poshard filed this action against Defendants Madison County, Illinois,

  Philip Chapman, Kurtis Prenzler, and Douglas Hulme, alleging wage discrimination, sexual

  harassment, and retaliation in violation of Title VII of the Civil Rights Act of 1964, the Equal Pay

  Act, and the Illinois Human Rights Act. Now pending before the Court is Madison County’s

  Motion for Leave to Amend its Answer (Doc. 134), which Plaintiff opposes (Doc. 136).

         Pursuant to Federal Rule of Civil Procedure 15(a), after a party has amended its pleading

  once by right, that party may amend the pleading again only by leave of court or by written consent

  of the adverse party. While Rule 15(a) is discretionary, leave to amend should be granted absent

  any evidence of bad faith, dilatory motive, undue delay, or unfair prejudice to the opposing party.

  See, Jackson v. Rockford Housing Authority, 213 F.3d 389, 390 (7th Cir. 2000).

         Madison County asserts that it answered affirmatively to being Plaintiff’s employer in its

  Answer to Plaintiff’s First Amended Complaint based on information available to it at the time. It


                                              Page 1 of 2
Case 3:19-cv-00324-SMY-GCS Document 145 Filed 07/16/20 Page 2 of 2 Page ID #876




  now moves to amend its Answer to assert that it was not Plaintiff’s employer based on its

  investigation and information adduced during discovery – that Plaintiff was actually employed,

  supervised, and managed by the Madison County Board Chairman (Prenzler) and his County

  Administrator (Hulme), both whom are independently elected executive branch officials (Plaintiff

  has sued Prenzler and Hulme in their individual capacities).

         Plaintiff opposes the amendment, arguing that Madison County has not provided good

  cause to amend and that Plaintiff will be prejudiced by the amendment. Madison County has

  articulated good cause to amend its Answer to conform its assertions to information adduced

  during discovery regarding the employer-employee relationship. Further, an amendment at this

  juncture would not unfairly prejudice Plaintiff as the question of Madison County’s status as

  Plaintiff’s employer has been the subject of multiple discovery disputes between the parties.

  Additionally, discovery is ongoing and the dispositive motion deadline has not elapsed. As such,

  Plaintiff will have ample notice of Madison County’s position and potential defense.

  Accordingly, Madison County’s Motion for Leave to Amend its Answer is GRANTED.


         IT IS SO ORDERED.

         DATED: July 16, 2020




                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 2 of 2
